DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites the limitation “tubersuing” in line 3.  It appears the claim should recite “tubers using” (two separate words) for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a bulb of the perforated bulbs and tubers” in line 15.  It is unclear if “a bulb” refers to “bulbs” recited in Claim 1, line 1 or to an entirely different bulb.  For purposes of examination Examiner interprets the claim to refer to the same bulb.
Claim 4 recites the limitation “using ultraviolet and/or chemical sequentially” in lines 9-10.  It is unknown what this limitation means since there is no noun between the term “chemical” and “sequentially.”  For purposes of examination Examiner interprets the claim to require performing a second sterilizing of the surface of the washed bulbs and tubers using ultraviolet and/or chemical sterilization methods sequentially.
Clarification is required.
Claims 2-3 and 5-6 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han US 2011/0091620 in view of Dayley et al. US 6,149,959, Nakagaki US 4,346,522, Bain US 2010/0163792, Lynd US 5,586,676, and Ward US 9,027,420.
Regarding Claim 1, Han discloses a method of manufacturing vegetables wherein the vegetable is a root vegetable (carrot) (‘620, Paragraph [0023]).  The method comprises punching and perforating a surface of the vegetable (‘620, Paragraph [0022]) using a needle (plurality of needles 620) (‘620, Paragraph [0036]) wherein 0.5 micrometer sized holes in the skin of the product are made (‘620, Paragraph [0037]).  The disclosure of micrometer sized holes (‘620, Paragraphs [0008], [0022], and [0037]) being made by needles that perforate the product (‘620, Paragraph [0036]) reads on the claimed microneedle, i.e. a needle that makes micrometer sized perforations.
Han discloses the foods being used in the invention to be any vegetable (‘620, Paragraph [0023]).  However, Han is silent regarding the vegetables being perforated to be bulbs and tubers and placing the perforated bulbs and tubers in a test tube and freeze drying the perforated bulbs and tubers placed in the test tube wherein the test tube comprises an auxiliary fixing cap coupled at an upper end portion of the test tube, the auxiliary fixing cap comprising a fixing member at a bottom surface of the auxiliary fixing cap, the fixing member comprises a first downwardly projecting protrusion and a second downwardly projecting protrusion, the first downwardly projecting protrusion spaced apart from the second downwardly projecting protrusion and a bulb of the perforated bulbs and tubers is fixed to the auxiliary fixing cap.
Dayley et al. discloses it is known in the food preparation art that perforating food products with opening can reduce blistering and pillowing and that the openings provide conduits for venting steam to prevent formation of the pillows and blisters wherein the perforated food product is referred to as “dockering” (‘959, Column 2, lines 5-11).  Dayley et al. further discloses a method of manufacturing tubers (potatoes) wherein the method comprises punching and perforating a surface of the tubers (potatoes) (‘959, Column 2, lines 44-54).
Both Han and Dayley et al. are directed towards the same field of endeavor of methods of perforating vegetables.  Han discloses perforating any vegetable (‘620, Paragraphs [0002] and [0023]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Han that perforates any generic vegetable and perforate a potato tuber as taught by Dayley et al. based upon the particular type of vegetable desired to perforate.  Furthermore, it would have been obvious to one of ordinary skill in the art to perforate potato tubers as taught by Dayley et al. in order to facilitate moisture release during a subsequent cooking or dehydration step (‘620, Column 2, lines 44-54).
Further regarding Claim 1, Han discloses the foods being used in the invention to be any vegetable (‘620, Paragraph [0023]).  Han modified with Dayley et al. is silent regarding the vegetable to be perforated to be a bulb, placing the perforated vegetables in the form of bulbs and tubers in a test tube, and freeze drying the vegetables in the form of perforated bulbs and tubers placed in the test tube.  However, Han establishes that any vegetable can be perforated (‘620, Paragraphs [0002] and [0023]).  It  would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Han and perforate bulbs based upon the particular type of vegetable desired to be perforated to facilitate infusion and drying processes by creating channels for the penetration of solids and water removal to increase the rate of infusion and to even out pressure in the product during drying and allowing steam or pressurized moisture to escape the product without rupturing the skin or causing blistering (‘620, Paragraph [0024]).
Further regarding Claim 1, Han discloses the perforated product to be delivered for a further drying process (‘620, Paragraph [0033]) and the product to be frozen (‘620, Paragraph [0023]).  Han modified with Dayley et al. is silent regarding the drying process to be freeze drying and placing the perforated bulbs and tubers in a test tube and freeze drying the perforated bulbs and tubers placed in the test tube wherein the test tube comprises an auxiliary fixing cap coupled at an upper end portion of the test tube, the auxiliary fixing cap comprising a fixing member at a bottom surface of the auxiliary fixing cap, the fixing member comprises a first downwardly projecting protrusion and a second downwardly projecting protrusion, the first downwardly projecting protrusion spaced apart from the second downwardly projecting protrusion and a bulb of the perforated bulbs and tubers is fixed to the auxiliary fixing cap.
Nakagaki discloses a method for manufacturing vegetables (carrot 1) wherein the method comprises punching and perforating a surface of the vegetables (carrot 1) using a needle (needle 2) (‘522, Column 1, lines 50-63).  A conventional freeze drying method or other dehydrating method is applied (‘522, Column 2, lines 32-42).
Both Han and Nakagaki are directed towards the same field of endeavor of methods of manufacturing vegetables by punching and perforating a surface of the vegetables using a needle.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Han that uses a drying step after the punching and perforating step and freeze dry the perforated vegetable since Nakagaki teaches that it was known and conventional to freeze dry perforated vegetables.
Further regarding Claim 1, Han modified with Dayley et al. and Nakagaki is silent regarding placing the perforated bulbs and tubers in a test tube and the freeze drying of the perforated bulbs and tubers occurring in the test tube wherein the test tube comprises an auxiliary fixing cap coupled at an upper end portion of the test tube, the auxiliary fixing cap comprising a fixing member at a bottom surface of the auxiliary fixing cap, the fixing member comprises a first downwardly projecting protrusion and a second downwardly projecting protrusion, the first downwardly projecting protrusion spaced apart from the second downwardly projecting protrusion and a bulb of the perforated bulbs and tubers is fixed to the auxiliary fixing cap.
Bain discloses placing contents into a container in at least one freezable test tube container (‘792, Paragraph [0022]) and freeze drying the contents of the test tube in a freeze dryer having a temperature of -40°C (‘792, Paragraphs [0036]-[0037]).  It would have been obvious to one of ordinary skill in the art at the time of the invention tom modify the process of modified Han that freeze dries the bulbs and tubers via the step disclosed by Nakagaki and place the perforated bulbs and tubers in a test tube and have the freeze drying of the perforated bulbs and tubers to occur in the test tube since Bain teaches that it was known and conventional to place an object to be freeze dried into a test tube and freeze dry the object in the test tube.
Further regarding Claim 1, Han modified with Dayley et al., Nakagaki et al., and Bain is silent regarding the test tube comprises an auxiliary fixing cap coupled at an upper end portion of the test tube, the auxiliary fixing cap comprising a fixing member at a bottom surface of the auxiliary fixing cap, the fixing member comprises a first downwardly projecting protrusion and a second downwardly projecting protrusion, the first downwardly projecting protrusion spaced apart from the second downwardly projecting protrusion and a bulb of the perforated bulbs and tubers is fixed to the auxiliary fixing cap.
Lynd discloses a container comprising a container body (beverage container 15) and an auxiliary fixing cap (beverage container cap 10) coupled at an upper end portion of the container body (beverage container 15) (‘676, Column 3, lines 8-15) wherein the auxiliary fixing cap (beverage container cap 10) comprising a fixing member (stirrer receptacle 57) at a bottom surface of the auxiliary fixing cap (beverage container cap 10) wherein the fixing member (stirrer receptacle 57) comprises a first downwardly projecting protrusion and a second downwardly projecting protrusion wherein the first downwardly projecting protrusion is spaced apart from the second downwardly projecting protrusion (‘676, FIG. 4).

    PNG
    media_image1.png
    476
    836
    media_image1.png
    Greyscale

An object (stirrer 55) is fixed to the auxiliary fixing cap (beverage container cap 10) (‘676, FIG. 2) (‘676, Column 4, lines 11-20).

    PNG
    media_image2.png
    937
    842
    media_image2.png
    Greyscale


Furthermore, Ward discloses a test tube (test tube 12) comprising an auxiliary fixing cap (cap 10) coupled at an upper end portion of the test tube (test tube 12) (‘420, Column 6, lines 44-60) wherein the auxiliary fixing cap (cap 10) comprises a fixing member (axial socket 28) at a bottom surface of the auxiliary fixing cap wherein the fixing member (axial socket 28) comprises a first downwardly projecting protrusion and a second downwardly projecting protrusion wherein the first downwardly projecting protrusion is spaced apart from the second downwardly projecting protrusion and an object (sampling swab 16) is fixed to the auxiliary fixing cap (cap 10) (‘420, FIGS. 1-2) (‘420, Column 6, lines 61-67) (‘420, Column 7, lines 1-11).

    PNG
    media_image3.png
    799
    941
    media_image3.png
    Greyscale

Han modified with Bain as well as Lynd and Ward are all directed towards the same field of endeavor of placing contents/objects into a container.  It would have been obvious to one of ordinary skill in the art at the time of the inventio to modify the process of Han modified with Bain and incorporate an auxiliary fixing cap coupled at an upper end portion of the container, the auxiliary fixing cap comprising a fixing member at a bottom surface of the auxiliary fixing cap, the fixing member comprises a first downwardly projecting protrusion and a second downwardly projecting protrusion, the first downwardly projecting protrusion spaced apart from the second downwardly projecting protrusion and place a bulb of the perforated bulbs and tubers is fixed to the auxiliary fixing cap since Lynd teaches that it was known in the container art to incorporate a fixing member having downwardly projecting protrusions to hold an object in place in an underside of an auxiliary fixing cap that is coupled to an upper end portion of a container.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Han and use the auxiliary fixing cap in a test tube since Ward teaches that it was known and conventional to incorporate a fixing member having downwardly projecting protrusions to hold an object in place in an underside of an auxiliary fixing cap that is coupled to an upper end portion of a test tube.
Regarding Claim 3, Han discloses the perforated foods being used in the invention to be any vegetable (‘620, Paragraphs [0002] and [0023]) and that the particular vegetable to be perforated to be a root vegetable such as carrots (‘620, Paragraph [0023]).
Han modified with Dayley et al., Nakagaki, Bain, Lynd, and Ward is silent regarding the perforated vegetable to be ginseng.  However, Han establishes that any vegetable can be perforated (‘620, Paragraphs [0002] and [0023]).  It  would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Han and perforate ginseng based upon the particular type of vegetable desired to be perforated to facilitate infusion and drying processes by creating channels for the penetration of solids and water removal to increase the rate of infusion and to even out pressure in the product during drying and allowing steam or pressurized moisture to escape the product without rupturing the skin or causing blistering (‘620, Paragraph [0024]).
Regarding Claim 6, the manufacturing method of Claim 1 would necessarily result in the dried bulbs and tubers of Claim 6.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Han US 2011/0091620 in view of Dayley et al. US 6,149,959, Nakagaki US 4,346,522, Bain US 2010/0163792, Lynd US 5,586,676, and Ward US 9,027,420 as applied to claim 1 above in further view of Kingdom US 2016/0295902, Song et al. US 2018/0055076, and Lavaud et al. US 2018/0055904.
Regarding Claim 2, Han modified with Dayley et al., Nakagaki, Bain, Lynd, and Ward is silent regarding the bulbs and tubers being frozen at -40°C or less and dried while maintaining a vacuum state at 10 torr or less in a vacuum freeze drying device.
Kingdom discloses a freeze dry foodstuff finishing system for root vegetables and tubers (‘902, Paragraph [0022]) comprising freezing to lower the temperature of foodstuffs to their eutectic point (‘902, Paragraph [0031]) wherein the freezing lowers foodstuffs to their eutectic temperature so as to avoid formation of ice crystals (‘902, Paragraph [0032]).  It would have been obvious to one of ordinary skill in the art to modify the process of Han and freeze dry the vegetables as taught by Kingdom in order to preserve the vegetables for later use.  Although Kingdom does not disclose any particular bulb or tuber being frozen at -40°C or less, Kingdom establishes lowering foodstuffs to their eutectic temperature to avoid formation of ice crystals.  Differences in the freezing/eutectic temperature of any individual vegetable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such freezing/eutectic temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.04.II.A.).  One of ordinary skill in the art would find the eutectic temperature of the particular vegetable being processed and lower the freeze drying temperature below the eutectic temperature of said vegetable to avoid the formation of ice crystals.
Further regarding Claim 2, Han modified with Dayley et al., Nakagaki, Bain, Lynd, Ward, and Kingdom is silent regarding the bulbs and tubers maintaining a vacuum state at 10 torr or less in a vacuum freeze drying device.
Song et al. discloses a multitube sterilizer for sterilizing food (sauce) (‘076, Paragraph [0021]) comprising vacuum freeze drying frozen fermented paste in a freeze dryer at a cold temperature having a vacuum level of 0.3 torr (‘076, Paragraph [0043]), which falls within the claimed vacuum pressure range of 10 torr or less.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Han and insert the bulbs and tubers in a vacuum freeze drying device since Song et al. teaches it was known and conventional to preserve food using a vacuum freeze drying device.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Han and conduct the vacuum freeze drying at 0.3 torr, which falls within the claimed vacuum pressure range of 10 torr or less, since where the claimed vacuum freeze drying pressure ranges are encompassed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, Lavaud et al. discloses the eutectic point is the point on the phase diagram at the intersection of two liquid curves giving the composition at which the mixture is at its minimum temperature in liquid phase (‘904, Paragraph [0052]), which indicates that pressure influences the eutectic point since pressure is one of the variables accounted for in a phase diagram.  Since Lavaud et al. teaches that the eutectic point is influenced by pressure, differences in the freezing/eutectic temperature of any individual vegetable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such freezing/eutectic temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.04.II.A.).  One of ordinary skill in the art would find the temperature and pressure of the eutectic point of the particular vegetable to be processed and perform the vacuum freeze drying step at a temperature and pressure below the eutectic point to avoid formation of ice crystals.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han US 2011/0091620 in view of Dayley et al. US 6,149,959, Nakagaki US 4,346,522, Bain US 2010/0163792, Lynd US 5,586,676, and Ward US 9,027,420 as applied to claim 1 above in further view of Rotter US 2017/0064974 and Loh et al. US 2005/0186311.
Regarding Claim 4, Nakagaki discloses performing a pre-treatment process including performing a first washing of the vegetables (‘522, Column 1, lines 49-59).
Han modified with Dayley et al., Nakagaki, Bain, Lynd, and Ward is silent regarding the pre-treatment process including the first washing of the tubers and bulbs being done with water and performing a second washing of the bulbs and tubers by irradiating a surface of the bulbs and tubers with ultrasonic waves for 10 to 60 minutes using an ultrasonic generator in a range between 20 kHz to 90 kHz and performing a first sterilizing of a surface of the washed bulbs and tubers using subacid electrolysis water of pH 5 to pH 7 and performing a second sterilizing of the surface of the washed bulbs and tubers using ultraviolet sterilization and/or chemical sterilization sequentially.
Rotter discloses ultrasound techniques for removing contaminants from products (‘974, Paragraph [0001]) such as root plants (‘974, Paragraph [0031]) by initially washing the products with in a first washing step with water (‘974, Paragraph [0124]) and introducing the object into an ultrasonic bath (US) carrying an aqueous medium and activating the bath to apply US waves irradiated onto the object while the plant part is at least partially submerged within the aqueous medium (‘974, Paragraph [0011]) wherein the bath is activated at a frequency range of between 40 kHz to 90 kHz (‘974, Paragraph [0098]), which falls within the claimed ultrasonic generator range of between 20 kHz to 90 kHz.  The ultrasonic bath (US) is operated for any length of time determined to be effective for removing contaminants from a particular object without causing significant damage to the object such as a time period from 10 minutes to 60 minutes (‘974, Paragraphs [0102]-[0104]), which reads on the claimed irradiation time with ultrasonic waves of 10 to 60 minutes.  Chemical sterilization is also applied (‘974, Paragraph [0094]).
Both Han and Rotter are directed towards the same field of endeavor of methods of manufacturing vegetables.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Han and perform a pre-treatment process including washing the bulbs and tubers with water as well as by irradiating a surface of the bulbs and tubers with ultrasonic waves using an ultrasonic generator and using chemical sterilization since Rotter teaches that these are all conventional ways to wash off dirt and contaminants from the vegetables (‘974, Paragraph [0001]).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the claimed ultrasonic generator frequency range and irradiation times which are encompassed by Rotter (‘974, Paragraphs [0098] and [0102]-[0104]) since where the claimed frequency ranges and irradiation times are encompassed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 4, Han modified with Dayley et al., Nakagaki, Bain, Lynd, and Ward and Rotter is silent regarding the pre-treatment process including performing a first sterilizing of a surface of the washed bulbs and tubers using subacid electrolysis water of pH 5 to pH 7.
Loh et al. discloses a method of preserving vegetables (‘311, Paragraph [0006]) wherein the vegetables are bulbs (onions) (‘311, Paragraph [0010]) comprising sterilizing a surface of the vegetables using subacid electrolysis water (electrodialysis) of pH 1 to 5 (‘311, Paragraphs [0033] and [0035]), which overlaps the claimed pH range of 5 to 7.
Both Han and Loh et al. are directed towards the same field of endeavor of methods of making vegetables.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Han and perform a pre-treatment process including sterilizing a surface of the vegetables using subacid electrolysis of water via electrodialysis since Loh et al. teaches that this is a conventional way to preserve vegetables.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the claimed subacid pH which are encompassed by Loh et al. at a pH of 5 (‘311, Paragraphs [0033] and [0035]) since where the claimed frequency ranges and irradiation times are encompassed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 4, Han modified with Dayley et al., Nakagaki et al., Bain, Lynd, Ward, Rotter, and Loh et al. is silent regarding the first sterilizing of the washed bulbs and tubers using subacid electrolysis water of pH 5 to pH 7 being conducted before performing the second sterilizing of the washed bulbs and tubers using ultraviolet and/or chemical sterilization methods sequentially.  However, the prior art combination teaches performing the first sterilizing step of washing bulbs and tubers using subacid electrolysis water that overlaps the claimed pH range as well as performing the second sterilization step of using ultraviolet and/or chemical sterilization methods.  The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results in view of In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) (MPEP § 2144.04.IV.C.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han US 2011/0091620 in view of Dayley et al. US 6,149,959, Nakagaki US 4,346,522, Bain US 2010/0163792, Lynd US 5,586,676, and Ward US 9,027,420 as applied to claim 1 above in further view of Hirschberg US 6,440,449.
Regarding Claim 5, Han modified with Dayley et al., Nakagaki, Bain, Lynd, and Ward is silent regarding immersing the microneedle in alkaline reduced water containing 0.1 wt% to 5 wt% of vitamin C prior to punching and perforating the surface of the bulbs and tubers.
Hirschberg discloses a method of infusing vitamins into vegetables (‘449, Column 1, lines 20-27) wherein vitamin C is incorporated into a solution (‘449, Column 6, lines 14-24) where the vitamins are added to the vegetables to impart enhanced properties such as higher vitamin content and/or to fortify the vegetable with vitamins which are not naturally present in the vegetable (‘449, Column 6, lines 53-65).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Han and immerse the microneedle in a solution of reduced alkaline containing vitamin C and prior to punching and perforating the surface of the bulbs and tubers using the previously immersed microneedle containing reduced alkaline containing vitamin C since Hirschberg teaches that vitamins can be added to the vegetables to impart higher vitamin content to the vegetables and/or to fortify the vegetables with vitamins which are not naturally present in the vegetable.  By immersing the microneedle in a solution of reduced alkaline containing vitamin C, vitamin C is added to the microneedle and when the bulbs and tubers are punched into the vegetables vitamin C is imparted into the vegetables.
Further regarding Claim 5, Han modified with Dayley et al., Nakagaki, Bain, Lynd, Ward, and Hirschberg is silent regarding the weight content of the alkaline reduced water of vitamin C to be 0.1 wt% to 5 wt% of vitamin C.  However, differences in concentration of vitamin C added to the microneedle prior to punching the vegetables will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of vitamin C in the alkaline reduced water solution containing the vitamin C based upon the desired concentration and amount of vitamin C desired to be imparted into the vegetables.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han US 2011/0091620 in view of Dayley et al. US 6,149,959, Nakagaki US 4,346,522, Bain US 2010/0163792, Lynd US 5,586,676, and Ward US 9,027,420 as applied to claim 1 above in further view of Hirschberg US 6,440,449, and Sakamoto et al. US 2016/0007645.
Regarding Claim 5, Han modified with Dayley et al., Nakagaki, Bain, Lynd, Ward and Hirschberg is rendered obvious as discussed above.  However, in the event that it can be shown that the claimed weight percent of 0.1 wt% to 5 wt% of vitamin C in the alkaline reduced water containing the vitamin C is significant, Sakamoto et al. discloses carrots boiled in boiling water added with vitamin C at 0.1% (‘645, Paragraph [0090]), which falls within the claimed vitamin C content of 0.1 wt% to 5 wt% of vitamin C.
Both modified Han and Sakamoto et al. are directed towards the same field of endeavor of methods of making vegetables.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vitamin C content to be 0.1 wt% as taught by Sakamoto et al. since where the claimed vitamin C content ranges encompasses a vitamin C content disclosed by the prior art (at 0.1 wt% vitamin C), a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of vitamin C in the alkaline reduced water solution containing the vitamin C based upon the desired concentration and amount of vitamin C desired to be imparted into the vegetables.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections and rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 1-6 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection relies upon Lynd and Ward to teach the limitations regarding the test tube comprising an auxiliary fixing cap coupled at an upper end portion of the test tube and the auxiliary cap comprising a fixing member having the claimed structural features, which were limitations not previously presented.  The incorporation of Lynd and Ward in the current rejection was necessitated by amendment of the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu 4,717,032 discloses a container comprising a container body (bottle body 1) and an auxiliary fixing cap (top cover 12) coupled at an upper end portion of the container body (bottle body 1) wherein the auxiliary fixing cap (top cover 12) comprise a fixing member (cylinder 31) at a bottom surface of the auxiliary fixing cap (top cover 12) wherein an object (tool 2) is fixed to the auxiliary fixing cap (top cover 12) (‘032, FIG. 2) (‘032, Column 1, lines 52-68).

    PNG
    media_image4.png
    671
    592
    media_image4.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792